IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,195


Ex parte ISHAQ RASHEED MUHAMMAD, Applicant



ON APPLICATION FOR WRIT OF HABEAS CORPUS
FROM SMITH COUNTY


 Per curiam.  MEYERS, J., not participating.
 O P I N I O N

	We filed and set this application for writ of habeas corpus to determine whether applicant
was confined as a condition of community supervision for the period between his conviction and the
delivery of the mandate after his appeal was affirmed.  The parties subsequently filed an agreed
motion for nunc pro tunc with the trial court, and the trial court issued a nunc pro tunc order
crediting additional days to applicant's sentence.  As a result of this nunc pro tunc order, the claims
in the present application have been rendered moot.  The application is dismissed.

Date delivered: September 28, 2005
Do not publish